The defendants’ petition for certification for appeal from the Appellate Court, 19 Conn. App. 223, is granted, limited to the following issues:
“1. In a tort action,, does the collateral source rule apply to proceeds received by the plaintiff which are not payments in compensation for the plaintiff’s injury or loss?
“2. In a contract action, must the calculation of the plaintiff’s damages consider the effect of a third party agreement, subsequent to the breach, which would diminish the plaintiffs actual loss?”